Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., charging to a startable voltage, effectively start the vehicle when the vehicle has not been started for a long time, and generally alleged “significant differences”) are not recited in the rejected claims. The Remarks contend differences in the application (Remarks at 10) and the teachings of Cowperthwaite however such a recitation does not appear in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the amendments the rejections made in view of Schulz have been withdrawn.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowperthwaite et al. (US 20130266826).
	With respect to claim 1 Cowperthwaite teaches a system comprising: a start-up battery (30) having a voltage (voltage stored in battery); and 5a higher (paragraph 0111) voltage rapid energy storage module (20) having a voltage, the higher voltage rapid energy storage module connected in parallel (see for example Fig. 14 or paragraph 0112) to the start-up battery; and 
a switch (75) configured to control the connection between the start-up battery and the higher voltage rapid energy storage module, a charging mode (for example paragraph 0110), wherein 25in the charging mode, the higher voltage rapid energy storage module is disconnected (see switch opened) from the parallel connection with the start-up battery, and the start-up battery is boosted (paragraph 0100-0102) so as to charge-21-File: 100587usf the higher voltage rapid energy storage module until a predetermined condition is met (fully charged or when vehicle is turned off), wherein the predetermined condition is that a range of the voltage of the higher voltage rapid energy storage module is between greater than the voltage of the start-up battery and less than or equal to a rated voltage of the higher voltage rapid energy 5storage module wherein in the start-up mode (see detection of starting paragraph 0111), the voltage of the higher voltage rapid energy storage module for connecting the start-up battery in parallel is greater than (paragraph 0111) the voltage of the start-up battery, which is used to set an electrical output ratio (paragraph 0112) of the start-up battery and the higher 10voltage rapid energy storage module respectively to provide for a load current (current supplied to starter) of the start-up motor (60), wherein a sum of the electrical output ratio of the start-up battery plus the electrical output ratio of the higher voltage rapid energy storage module is equal to 1 (the only sources are the battery and the capacitor at startup).
	With respect to claim 2 Cowperthwaite illustrates the structural equivalent of the claimed configuration of start-up battery and rapid energy 15storage module in parallel as described in claim 1, and therefore satisfies the claim formulas.
	With respect to claim 3 Cowperthwaite teaches wherein a range of the electrical output ratio of the start-up battery is between 20% and 80% and a range of the electrical output ratio of the higher voltage rapid energy storage module is between 20% and 80% (see paragraph 0088).
	With respect to claim 4 Cowperthwaite teaches the claimed ratios 80% and 20% claimed ratios therefore also satisfies the claim increase of a lifetime.
	With respect to claim 7 Cowperthwaite teaches the start-up motor (60), after connecting to the start-up battery and started, immediately enters the start-up mode after a time point at which the voltage of the start-up battery drops instantaneously (see dV/dt paragraph 0111) to produce a predetermined voltage 20difference (identification of an event), wherein the predetermined voltage difference is the voltage of the start-up battery when the start-up motor stops (voltage stored in battery after startup motor stops and vehicle charges battery), minus the voltage of the start-up battery (battery voltage sensed at cranking) when a loaded current of the start-up battery flows through an internal resistance value of the start-up battery.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. (US 20130266826).
	With respect to claims 5-6 Cowperthwaite teaches the startup motor however does not teach the having an idling stop. Idling stops are a well known system, of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Cowperthwaite to include the use of an idling stop to conserve fuel. 


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 20200148143).
	With respect to claim 1 Huang teaches a system comprising: a start-up battery (30) having a voltage (voltage stored in battery); and 5a higher (see step S2 Vc greater than Vb) voltage rapid energy storage module (40) having a voltage, the higher voltage rapid energy storage module connected in parallel (see for example Fig. 2) to the start-up battery; and  a switch (100/130) configured to control the connection between the start-up battery and the higher voltage rapid energy storage module, 
a charging mode (paragraph 0009), wherein 25in the charging mode, the higher voltage rapid energy storage module is disconnected (see switch opened) from the parallel connection with the start-up battery, and the start-up battery is boosted (paragraph 0039) so as to charge-21-File: 100587usf the higher voltage rapid energy storage module until a predetermined condition is met (fully charged or paragraph 0040), wherein the predetermined condition is that a range of the voltage of the higher voltage rapid energy storage module is between greater than the voltage of the start-up battery (see step S2) and less than or equal to a rated voltage of the higher voltage rapid energy 5storage module wherein in the start-up mode (20), the voltage of the higher voltage rapid energy storage module for connecting the start-up battery in parallel is greater than (see step S2) the voltage of the start-up battery, which is used to set an electrical output ratio of the start-up battery and the higher 10voltage rapid energy storage module respectively to provide for a load current (current to start automobile) of the start-up motor (20), wherein a sum of the electrical output ratio of the start-up battery plus the electrical output ratio of the higher voltage rapid energy storage module is equal to 1 (40 and 30 are the only sources).
With respect to claim 2 Huang illustrates the structural equivalent of the claimed configuration of start-up battery and rapid energy 15storage module in parallel as described in claim 1, and therefore satisfies the claim formulas.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836